Citation Nr: 0217778	
Decision Date: 12/09/02    Archive Date: 12/18/02

DOCKET NO.  98-01 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Cleveland, Ohio


THE ISSUE

Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD), for the period 
from October 8, 1996 to June 1, 1999.

(The issue of entitlement to an initial rating in excess 
of 50 percent for PTSD, effective June 2, 1999 will be the 
subject of a later Board decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel



INTRODUCTION

The veteran served on active duty from March 1966 to March 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.  This rating decision granted 
service connection for PTSD and awarded a 30 percent 
evaluation, effective from October 8, 1996.  In a February 
2000 rating decision, the RO increased the veteran's 
evaluation for post-traumatic stress disorder to 50 
percent, effective from June 2, 1999.  

The Board is undertaking additional development on the 
issue of entitlement to an  initial rating in excess of 50 
percent for PTSD, effective June 2, 1999 pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it 
is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  After giving the notice and reviewing 
your response to the notice, the Board will prepare a 
separate decision addressing this issue.


FINDINGS OF FACT

1.  All available information and evidence necessary for 
an equitable disposition of the issue on appeal have been 
obtained.

2.  The rating criteria for evaluating PTSD, in effect 
prior to and from November 7, 1996, are equally favorable 
to the veteran in evaluating his claim.

3.  For the period from October 8, 1996 to June 2, 1999, 
the veteran's PTSD was manifested by suicidal ideations, 
nightmares, flashbacks, depressed mood and problems 
sleeping, productive of no more than definite social and 
industrial impairment, or occasional decrease in work 
efficiency and intermittent periods of inability to 
perform occupational tasks. 


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent 
for PTSD for the period from October 8, 1996 to June 1, 
1999 are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (effective prior to November 7, 1996); 38 C.F.R. 
§§ 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9411 (effective 
November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

As a preliminary matter, the Board finds that all relevant 
facts have been properly and sufficiently developed and 
that no further assistance to the appellant is required in 
order to comply with the duty to assist as mandated by the 
Veterans Claims Assistance Act.  See 38 U.S.C.A. §§ 5103, 
5103A (West Supp. 2002); 66 Fed. Reg. 45,630-32 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159).  This 
law sets forth requirements for assisting a claimant in 
developing the facts pertinent to his claim. 

VA issued regulations to implement the VCAA in August 
2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a) 
which were effective August 29, 2001.  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the 
statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.  

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of 
which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  

The record discloses that the November 1997 rating 
decision provided the veteran with the reasons and bases 
for the award of service connection for PTSD and the 
assignment of an initial 30 percent evaluation.  The 
January 1998 statement of the case provided the veteran 
with the applicable criteria for rating the service-
connected PTSD, including the pre- and post-November 7, 
1996 rating criteria for a higher evaluation.  In 
addition, in a letter to the veteran, dated June 12, 1998, 
the RO requested that the veteran identify any outstanding 
evidence that would substan-tiate his claim, and he was 
provided with copies of the appropriate release forms that 
he needed to return.  The RO noted that VA would make 
reasonable efforts to obtain relevant evidence; however, 
he was responsible for submitting the evidence.  As such, 
the Board finds that the VA satisfied the duty to notify 
the appellant of the information and evidence necessary to 
substantiate his claim, and identified the evidence that 
VA was to acquire on his behalf as required by 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These 
correspondences were sent to the veteran's latest address 
of record, and copies were mailed to the veteran's 
accredited representative, the Disabled American Veterans.  
These notifications were not returned by the United States 
Postal Service as undeliverable, see Mindenhall v. Brown, 
7 Vet. App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 
Vet. App. 62, 64-65 (1992) (discussing that the 
presumption of regularity of the administrative process 
applies to notices mailed by VA)), and thus the Board 
concludes that the veteran, and his representative, have 
received these determinations.  

Duty to assist 

In general, the VCAA provides that VA shall make 
reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate a claim for VA 
benefits, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  
The law provides that the assistance provided by VA shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  An examination 
is deemed "necessary" if the record does not contain 
sufficient medical evidence for VA to make a decision on 
the claim.  

As noted in the preceding paragraphs, the Board finds that 
reasonable efforts have been made to assist the appellant 
in obtaining evidence necessary to substantiate his claim, 
and that there is no reasonable possibility that further 
assistance would aid in substantiating it.  All of the 
veteran's pertinent VA outpatient and private treatment 
records have been associated with the claims file 
concerning the issue on appeal The appellant has not 
identified any evidence which has a bearing on this case 
that has not been obtained with respect to the issue on 
appeal. 

Accordingly, the Board concludes that VA has satisfied its 
obligation to notify and assist the veteran in this case.  
Further development and further expending of VA's 
resources is not warranted.  Taking these factors into 
consideration, there is no prejudice to the veteran in 
proceeding to consider the claim on the merits.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-394 (1993).

As noted above, the RO granted service connection for PTSD 
in a November 1997 rating decision and assigned an initial 
30 percent evaluation, effective from October 8, 1996, the 
date that the RO received the veteran's claim for service 
connection for PTSD.  As the veteran takes issue with the 
initial rating assigned when service connection was 
granted in November 1997, the Board must evaluate the 
relevant evidence since the effective date of the award; 
it may assign separate ratings for separate periods of 
time based on facts found - a practice known as "staged" 
ratings. Fenderson v. West, 12 Vet. App. 119 (1999).

Factual Background

The veteran's DD 214 reflects that he was awarded the 
Purple Heart Medal, Combat Infantryman's Badge, National 
Defense Service Medal, Vietnam Service Medal with 2 Bronze 
Service Stars and 1 Oversees Bar, and the Vietnam Campaign 
Medal with Device 1960.  His military occupational 
specialty was a light weapons infantryman. 

Service medical records are negative for any clinical 
findings of any psychiatric disability, to include PTSD.

VA examination reports, dated in January 1969 and June 
1989, are negative for any evidence of PTSD.  

When examined by VA in September 1997, the examiner 
indicated that he had reviewed the veteran's claims file 
and had interviewed the veteran and his spouse.  The 
examiner noted that the veteran had been married to his 
spouse for thirty-three years, and had two children, one 
which was deceased.  The veteran reported that he had held 
about fifty jobs since his discharge from service, 
primarily in factories and construction.  He gave a 
history of alcohol abuse but indicated that he had been 
sober since 1979.  The veteran reported that from 1980-
1996, he was self-employed, did not drink or fight, and 
had "okay" social and family relations.  The veteran 
related that he was currently employed in a factory.  He 
reported that he had not pursued any previous psychiatric 
treatment.  

During the September 1997 VA examination, the veteran 
complained of having distressing dreams related to his 
service in Vietnam.  He related that he was unable to 
watch war-related movies, that he used to fight with 
everyone, and that he was depressed.  The veteran's spouse 
indicated that the veteran was very withdrawn and that he 
did not want to be around people.  She indicated that he 
had not shown her or her children how much he loved them.  
The veteran's spouse reported that at times, the veteran 
would pull her down out of the bed in the middle of the 
night and tell her to stay down or he would hold her down 
because he thought they were under attack.  The veteran 
related that he did not talk to his spouse about Vietnam 
but that everything he did revolved around it.  Upon 
examination of the veteran, he was casually and 
appropriately dressed.  He appeared somewhat depressed, 
and was frequently tearful during the interview.  His 
concentration and memory were intact.  The veteran denied 
having any suicidal or homicidal thoughts.  He reported 
having auditory and visual hallucinations.  However, no 
delusional thought content was noted.  The veteran was 
coherent and appropriate.  The examiner concluded that 
further psychological testing was necessary in order to 
substantiate a diagnosis of PTSD.  The examiner noted that 
the veteran met the criteria for chronic PTSD, provided 
that he had verifiable stressors. 

During VA psychological testing in October 1997, the 
veteran's eye contact was fair to good, and the examiner 
noted that a rapport was not difficult to establish.  The 
veteran, however, was wary of those who did not serve in 
Vietnam and he did not believe that he could be understood 
by someone who was not there.  The veteran brought along 
photos of himself of his service in Vietnam.  His speech 
flow and rate were within normal limits.  His tone was 
shaky at times.  The veteran's communication skills were 
noted to have been generally good.  His mood and affect 
varied widely during the examination.  For example, when 
specific combat oriented incidents were brought up, the 
veteran cried.  The veteran was oriented in all spheres 
with good recall for recent, immediate, and remote events.  

During VA testing in October 1997, the veteran expressed 
anxiety at times in motoric movements and he made it clear 
that the interview was not a pleasant experience overall.  
His insight was poor, with considerable rigidity of 
thought and ideas noted.  His judgment was impaired at 
times because of anger.  The examiner indicated that 
almost every idea that the veteran expressed circled back 
to the Vietnam war.  The examiner related that the 
veteran's personality appeared somewhat loosely 
integrated, and his developmental level was largely 
appropriate given his stated age.  There was no evidence 
of any formal thought disorder.  The veteran had PTSD-
related symptoms of hypervigilance, visual and auditory 
hallucinations in the form of flashbacks, sleep 
disturbance, anger control problems, avoidance and 
isolative behaviors, and survivor guilt.  The veteran also 
avoided people of the "oriental" race because he would 
sometimes see a "certain look" on their faces which 
reminded him of the Viet Cong.  The veteran reported that 
he had strangled and struck his spouse at night due to 
nightmares, and that at least once he had hurled her to 
the floor in order to save her from a Viet Cong attack.  
He related that he was not on any medication.  He stated 
that he often had suicidal thoughts but that he would not 
act on them.  The veteran related that his last suicide 
attempt was in November 1996 and that November was a 
difficult month for him because of anniversary dates 
related to his Vietnam experience.  After a series of 
diagnostic tests, the examiner entered a diagnostic 
impression of chronic PTSD.  

VA outpatient reports, dating from November 1996 to June 
1998, were received by the RO in June 1998.  When seen in 
the outpatient clinic in November 1996, the veteran 
complained of a racing and loudly beating heart and of 
sleep disturbance.  He stated that he felt as if he was 
unable to breathe.  Assessments of questionable panic 
attack, anxiety and PTSD were recorded.  

Relevant Laws and Regulations

Disability ratings are assigned in accordance with the 
VA's Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7 (2002).

The Board notes that effective November 7, 1996, after the 
veteran filed his claim, the VA's Schedule, 38 C.F.R. Part 
4, was amended with regard to rating mental disabilities. 
61 Fed. Reg. 52695 (1996) (codified at 38 C.F.R. §§ 4.125- 
4.130). Because the veteran's claim was filed before the 
regulatory change occurred, he is entitled to application 
of the version most favorable to him.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  However, the 
regulatory provisions effective November 7, 1996 are not 
for application prior to that date.  In the January 1998 
statement of the case, the RO considered the pre- and 
post-November 7, 1996 regulations and provided him the 
opportunity to present evidence and argument in response.  
Thus, the Board finds that it may proceed with a decision 
on the merits of the veteran's claim, with consideration 
of the original and revised regulations, without 
prejudice.  See Bernard v Brown, 4 Vet. App. 384 (1993).

With respect to psychiatric disability, prior to November 
7, 1996, VA regulations provided that the severity of a 
psychiatric disorder was premised upon actual 
symptomatology, as it affected social and industrial 
adaptability. 38 C.F.R. § 4.130 (1996).  Two of the most 
important determinants were time lost from gainful 
employment and decrease in work efficiency.  Id.

The pre-November 7, 1996, schedular criteria for PTSD 
provide that a 30 percent evaluation is warranted where 
there is definite impairment in the ability to establish 
or maintain effective or wholesome relationships with 
people and the psychoneurotic symptoms result in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996).  The General Counsel of the VA concluded that that 
"definite" is to be construed as "distinct, unambiguous, 
and moderately large in degree."  It represents a degree 
of social and industrial inadaptability that is "more than 
moderate but less than rather large." VAOPGCPREC 9- 93 
(November 9, 1993).  A 50 percent evaluation for PTSD is 
warranted where the ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired and by reason of the psychoneurotic 
symptoms, the reliability, flexibility and efficiency 
levels are so reduced as to result in considerable 
industrial impairment.  A 70 percent evaluation is 
warranted where the ability to establish and maintain 
effective or favorable relationships with people is 
severely impaired and the psychoneurotic symptoms are of 
such severity and persistence that there is severe 
impairment in the ability to obtain or retain employment.  
A 100 percent evaluation is warranted where the attitudes 
of all contacts except the most intimate are so adversely 
affected as to 

result in virtual isolation in the community, or there is 
evidence of totally incapacitating psychoneurotic symptoms 
bordering on the gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, 
panic and explosions of aggressive energy resulting in 
profound retreat from mature behavior, or where the 
veteran is demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996).

Effective November 7, 1996, 38 C.F.R. § 4.130, provides 
for a 30 percent disability rating when there is 
occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting 
names, directions, recent events).  A 50 percent 
evaluation is warranted for occupational and social 
impairment with reduced reliability and productivity due 
to such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment or abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is warranted where 
there is occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood; suicidal ideation; 
obsessional rituals which interfere with routine 
activities; intermittently illogical, obscure, or 
irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control 
such as unprovoked irritability with periods of violence; 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances; inability to establish and maintain 
effective relationships.  A 100 percent evaluation is 
warranted where there is evidence of total occupational 
and social impairment due to gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability 
to perform activities of daily living; disorientation to 
time or place; memory loss for names of close relatives, 
own occupation or own name.  38 C.F.R. § 4.130 (2002).

Upon review, the Board finds that for the period from 
October 8, 1996 to June 1, 1999 the pertinent evidence of 
record indicates that the PTSD more nearly approximated 
the criteria for a 30 percent rating under both the old 
and new provisions of Diagnostic Code 9411, as 
appropriately applied.  A longitudinal review of the 
evidence reflects that the service medical records are 
negative for any clinical findings of PTSD.  When examined 
by VA in January 1969, within a year after service 
discharge in March 1968, a diagnosis of PTSD was not 
recorded.  Indeed, the first evidence of PTSD was not 
until the veteran was examined by VA in September and 
October 1997.  At that time, the veteran indicated that he 
had not sought any previous psychiatric treatment.  A 
review of the September and October 1997 VA examination 
reports reflects that the veteran had PTSD symptomatology 
such as nightmares, flashbacks, auditory and visual 
hallucinations, depression, and sleep disturbance. 

However, considerable impairment in the ability to 
establish and maintain relationships and to obtain or 
retain employment, or reduced reliability and productivity 
due to symptoms outlined in the rating criteria, effective 
from November 7, 1996, has not been demonstrated.  In this 
regard, during the September and October 1997 VA 
examinations, the veteran denied taking any medication or 
receiving any recent treatment for PTSD.  A mental status 
examination in October 1997 was essentially normal except 
for poor insight and impaired judgment because of anger.  
Despite the veteran's PTSD symptoms of depression, 
flashbacks and nightmares, the record reflects that he was 
able to maintain a marriage for over three decades, and 
maintain employment in a factory, without reported 
diminishment in meeting job requirements beyond that 
contemplated by the evaluation currently assigned 
effective prior to June 1, 1999.  Despite depression, he 
is able to maintain good eye contact and has not reported 
suicidal thoughts or intent.

Thus, in light of all the foregoing, and resolving all 
doubt in the veteran's favor, the Board finds it 
reasonable to conclude that the symptomatology associated 
with the veteran's service-connected PTSD more nearly 
approximated that of a 30 percent rating under the old 
criteria of Diagnostic Code 9411, as well as the amended 
criteria of Diagnostic Code 9411 from November 7, 1996 for 
the period from October 8, 1996 to June 1, 1999.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.132, 
Diagnostic Code 9411 (effective prior to November 7, 
1996); 4.130, Diagnostic Code 9411 (effective from 
November 7, 1996).

Extraschedular Evaluation

The Board has considered whether an extraschedular rating 
is warranted for the disability at issue.  The evidence of 
record does not show that the veteran has required 
hospitalization as a result of the service-connected PTSD 
during the period from October 8, 1996 to June 1, 1999.  
In addition, there is no showing of excessive absence from 
his employment or other indicia of marked employment 
interference caused by the PTSD during the aforementioned 
time period.  Consequently, the Board concludes that the 
RO's determination that the evidence does not present such 
an exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards and not referring the claim to the Director of 
Compensation and Pension for Extraschedular consideration 
is supportable.  See 38 C.F.R. § 3.321(b)(1) (2002).


ORDER

An initial rating in excess of 30 percent for PTSD, for 
the period from October 8, 1996 to June 1, 1999 is denied.


		
	U.R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

